


Exhibit 10.1




Harsco Corporation
350 Poplar Church Road
Camp Hill, PA 17011 USA
Phone: 717.763.7064
Fax: 717.763.6424
Web: www.harsco.com






July 28, 2012




Patrick Decker


Dear Patrick:


On behalf of Harsco Corporation, I am pleased to confirm our offer of employment
for the position of President and Chief Executive Office at an annual base
salary of $825,000, located in Camp Hill, Pennsylvania. Your responsibilities
will be consistent with the discussions in your interviews and will include
driving the strategic direction and financial success of Harsco.


In addition to the base salary mentioned above, we will also provide the
following as part of our offer:


•
You will be eligible for an annual incentive award based on the achievement of
Economic Value Added objectives set by the Harsco's Board of Directors. The
target award available to you will be 100% of your base earnings for the 2012
plan year, with a maximum award of 200% for the 2012 calendar year. Your annual
incentive in 2012 will be pro-rated based upon your start date and participation
is subject to the terms of the 1995 Executive Incentive Compensation Plan, as
amended and restated to date (the “Plan”). Plan design and payout criteria are
reviewed periodically, are subject to change and are at the sole discretion of
the Harsco Board of Directors.



•
You will be eligible to participate in the Harsco Long-Term Incentive Plan
(LTIP). Your annual LTIP value for 2012 will be 200% of your base salary and
will be pro-rated for the 2012 plan year. The plan grants a combination of
restricted stock units and Stock Appreciation Rights for the 2012 plan year, as
outlined below:



Long Term Incentive
Proportion of Award
Vesting Schedule
Restricted Stock Units
1/3 of value
100% after three years
Stock Appreciation Rights
2/3 of value
20% per year



•
As noted above, you will be granted a pro-rated award for 2012 as of close of
business on your date of hire which will vest using the above schedule.
Additionally, you will have a share ownership requirement of five (5) times your
actual base salary. You will have five (5) years from your date of hire to meet
your share ownership requirements. Participation is subject to the terms of the
Plan. Plan design, share ownership requirements, participation and any grants in
the LTIP are reviewed annually, are subject to change and are at the sole
discretion of the Harsco Board of Directors.



•
Incentive awards granted to you will be subject to Harsco's clawback policy, and
to any additional clawback provisions that we may adopt in the future in
accordance with regulations to be issued under the Dodd-Frank Wall Street Reform
Act.



•
Four weeks annual paid vacation.





--------------------------------------------------------------------------------






•
You will be eligible for health and welfare benefits as described by Janet
Hogan. Details of the benefits will be provided at orientation or please feel
free to call Janet at (717) 975-5660.



•
For your relocation to the Harrisburg, Pennsylvania, Area, Harsco will assume
the expenses outlined in the enclosed Policy, “Transfers and Relocation of
Employees”. Although each geographic move is unique, we believe this will cover
most of the major costs you will incur. Please note this is subject to repayment
on a pro-rated basis if you voluntarily terminate your employment or are
terminated for cause within 18 months of your start date.



In the event of change of control you will be eligible for three years severance
in accordance with the terms of the Change in Control Severance Agreement
presented to you under separate cover.


In connection with your joining the Company, you will be appointed as an
executive member of Harsco's Board of Directors until the next Annual Meeting of
our shareholders.


Please be aware that, since your position will involve significant access to
Harsco confidential information and/or valuable business relationships, you will
be required to sign the Harsco Confidentiality Agreement attached hereto and
Harsco's Non-Competition Agreement (which will be provided to you at a later
date) as a condition of our employment offer.


By signing below, you represent that your employment as President and Chief
Executive Officer of Harsco will not conflict with, result in a breach of, or
constitute a default under, any confidentiality or non-competition agreement or
any employment agreement to which you are a party or to which you may be
subject.


This offer is contingent upon successful completion of a drug screen, which must
be accomplished prior to starting employment. We will be contacting you to make
arrangements for the drug screen at your earliest convenience.


We look forward to your formal acceptance of our offer so that you may begin
your employment with Harsco. Please note your acceptance by signing and
returning the enclosed copy of this letter. Should you have any questions,
please contact Janet Hogan, VP and CHRO, at (717) 975-5660.


Sincerely,


/s/ Henry Knueppel                        /s/ Patrick Decker    July 30, 2012
Henry Knueppel                        Accepted        Date
Interim CEO and Chairman of the Board




cc: Janet Hogan








